Citation Nr: 1243002	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-31 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent disabling for type II diabetes mellitus.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to type II diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to type II diabetes mellitus.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to type II diabetes mellitus.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to type II diabetes mellitus.

6.  Entitlement to an initial evaluation in excess of 30 percent disabling for posttraumatic stress disorder (PTSD) with dysthymic disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009, January 2010, and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In a statement dated in November 2012 the Veteran's representative reported:

Upon receipt of his [Informal Hearing Presentation], the Veteran informed his service representative that he has erectile dysfunction.  The Veteran believes that he filed a claim for this in the past and wishes VA act upon this claim.  If there is no evidence that the Veteran filed a claim for this condition in the past, he wishes to open a claim for it on this date.

Review of the claims file reveals that entitlement to service connection for erectile dysfunction was denied in a RO rating decision dated in June 2010 and the Veteran was notified of this decision in July 2010.  As the Veteran's representative indicates that the Veteran wishes to open a claim for erectile dysfunction only if there is no evidence that this claim has been previously adjudicated, the Board declines to refer to the RO an issue of entitlement to service connection for erectile dysfunction.

The issues of entitlement to an evaluation in excess of 20 percent disabling for type II diabetes mellitus and entitlement to an initial evaluation in excess of 30 percent disabling for PTSD with dysthymic disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A June 2008 rating decision denied the appellant's claims of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities and entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  The appellant was notified but did not appeal the decision.

2.  Evidence associated with the claims file after the final denial in June 2008 is neither cumulative nor redundant of the evidence of record at that time and, when considered with the previous evidence of record, raises a reasonable possibility of substantiating the claims of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities and entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

3.  The evidence is at least in equipoise that the Veteran has peripheral neuropathy of the bilateral upper extremities due to his service-connected type II diabetes mellitus.

4.  The evidence is at least in equipoise that the Veteran has peripheral neuropathy of the bilateral lower extremities due to his service-connected type II diabetes mellitus.


CONCLUSIONS OF LAW

1.  The June 2008 RO rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  Evidence received since the June 2008 RO rating decision in connection with Veteran's requests to reopen a claim of service connection for peripheral neuropathy of the bilateral upper extremities is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

3.  Evidence received since the June 2008 RO rating decision in connection with Veteran's requests to reopen a claim of service connection for peripheral neuropathy of the bilateral lower extremities is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

4.  Peripheral neuropathy of the bilateral upper extremities is proximately due to service-connected type II diabetes mellitus.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).

5.  Peripheral neuropathy of the bilateral lower extremities is proximately due to service-connected type II diabetes mellitus.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In this case, the Board is granting in full the benefit sought as it pertains to the Veteran's claims of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities and entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Applications to Reopen

The Veteran's prior claims of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities and entitlement to service connection for peripheral neuropathy of the bilateral lower extremities were denied by an RO rating decision dated in June 2008.  This rating decision indicates that the basis for the RO's denial was a lack of a diagnosis of diabetic peripheral neuropathy.  The evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records and VA treatment records.  The Veteran was notified of this decision in July 2008.  The Veteran did not timely appeal this decision. 

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2012).  Thus, the June 2008 RO rating decision became final because the Veteran did not file a timely appeal and, new and material evidence pertaining to the claim was not received prior to the expiration of the appellate period.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The claims of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities and entitlement to service connection for peripheral neuropathy of the bilateral lower extremities may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in September 2009.  Under the law in effect at the time he filed his claim, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

As noted above, the Veteran filed his current request to reopen this claim in September 2009.  Subsequent to the June 2008 rating decision, in an October 2009 VA treatment note, the Veteran was noted to have neuropathic pain in all extremities and was diagnosed with diabetic neuropathic pain.  In a VA treatment note dated in November 2009 the Veteran was diagnosed with chronic pain, suspect neuropathy related to diabetes.  In March 2010 the Veteran was diagnosed with diabetic neuropathy.  A VA medical problem list, printed in March 2012, indicates a diagnosis of diabetic neuropathies dated in October 2009.

The Board has carefully reviewed the newly received evidence.  The Board finds that the evidence is both new and material.  The evidence is new as it was not of record at the time of the prior denial.  The evidence is material because it relates directly to the basis for which the Veteran was denied entitlement to service connection for peripheral neuropathy of the bilateral upper extremities and peripheral neuropathy of the bilateral lower extremities, namely that the Veteran was previously denied as not being diagnosed with peripheral neuropathy and subsequent treatment notes reveal a diagnosis of diabetic peripheral neuropathy. 

As the evidence received since the prior final denial is both new and material, the request to reopen the previously denied claims of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities and entitlement to service connection for peripheral neuropathy of the bilateral lower extremities are granted.  38 C.F.R. § 3.156(a).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, a disability that is proximately due to, the result of, or aggravated by, a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  Furthermore, the Court has held that the term "disability" as used in 38 U.S.C.A. §§ 1110, 1131 should refer to "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996). 

The Veteran seeks entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to type II diabetes mellitus, and entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to type II diabetes mellitus.

As noted above, in an October 2009 VA treatment note the Veteran was noted to have neuropathic pain in all extremities and was diagnosed with diabetic neuropathic pain.  In a VA treatment note dated in November 2009 the Veteran was diagnosed with chronic pain, suspect neuropathy related to diabetes.  In March 2010 the Veteran was diagnosed with diabetic neuropathy.  A VA medical problem list, printed in March 2012, indicates a diagnosis of diabetic neuropathies dated in October 2009.

The Board notes that the Veteran was afforded a VA medical examination regarding his claimed peripheral neuropathy in February 2010.  After examination the Veteran was diagnosed with moderate to severe peripheral neuropathy of the feet bilaterally.  The examiner rendered the opinion that the Veteran's diabetes was newly diagnosed and that the symptoms in his feet have been going on for four years.  Therefore, the examiner rendered the opinion that the Veteran's peripheral neuropathy of the feet was unlikely secondary to the Veterans diabetes of recent onset.  In addition the examiner rendered the opinion that the Veteran's symptoms in his hands were more likely than not carpal tunnel syndrome even though the Veteran did not have any signs of carpal tunnel syndrome on examination.  The examiner further noted that as the Veteran's symptoms had been ongoing since 2000, which predated the onset of diabetes for many years they are unlikely to be secondary to diabetes.  After electromyography (EMG) the Veteran was diagnosed with both carpal tunnel syndrome and sensory polyneuropathy.  The examiner stated that the Veteran's sensory complaints likely reflect small diameter nerve fiber involvement, as can be seen with diabetes.

The Board finds that entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to type II diabetes mellitus, and entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to type II diabetes mellitus, is warranted.  Treatment records reveal that the Veteran has been diagnosed with neuropathic pain in all extremities and that the Veteran has been diagnosed with diabetic neuropathy.  Although a VA examiner has rendered the opinion that the Veteran's bilateral lower extremity neuropathy is not due to his type II diabetes mellitus, the examiner did not provide an opinion regarding whether the disability was aggravated by the Veteran's type II diabetes mellitus and based the opinion solely upon the appearance of peripheral neuropathy prior to a diagnosis of type II diabetes mellitus.  In addition, the VA examiner found that the Veteran had both carpal tunnel syndrome and sensory polyneuropathy and after EMG rendered the opinion that the sensory polyneuropathy can be seen with diabetes mellitus.  Prior to EMG the examiner rendered the opinion that the bilateral upper extremity neuropathy was unlikely to be secondary to diabetes due to the condition predating the diagnosis for diabetes.  The Board finds this examination to be inadequate because it did not provide an opinion regarding whether the Veteran's peripheral neuropathy disabilities were aggravated by the Veteran's type II diabetes mellitus and because the opinion rendered regarding the Veteran's bilateral upper extremity peripheral neuropathy is inconsistent in that it is stated to be unlikely to be related to the Veteran's diabetes and then stating that it can be seen with diabetes.  See Stefl v. Nicholson, 21 Vet.App. 120, 124   (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

As the evidence is at least in equipoise that the Veteran's bilateral upper and lower extremity peripheral neuropathy is due to the Veteran's type II diabetes mellitus, affording the Veteran the benefit of the doubt, service connection is granted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The Veteran's previously denied claim for service connection for peripheral neuropathy of the bilateral upper extremities is reopened.

The Veteran's previously denied claim for service connection for peripheral neuropathy of the bilateral lower extremities is reopened.

Service connection for peripheral neuropathy of the bilateral upper extremities as secondary to type II diabetes mellitus is granted.

Service connection for peripheral neuropathy of the bilateral lower extremities as secondary to type II diabetes mellitus is granted.  



REMAND

Review of the claims file reveals that the Veteran receives consistent medical care from VA.  In an April 2010 psychiatric treatment note, the Veteran was noted to be in be in a continued PTSD group.  In addition, the psychiatrist indicated that the Veteran was to return to the clinic in one month.  In March 2012, a VA medical provider submitted a statement on the Veteran's behalf regarding the Veteran's erectile dysfunction, which "can be associated with numerous healthcare problems such as Hypertension or Diabetes."  However, treatment records regarding the Veteran dated since April 2010 have not been associated with the claims file.  

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2012).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts must be made to obtain all VA treatment records regarding the Veteran dated since April 2010.

In a statement dated in October 2012, the Veteran's representative reported that although the Veteran currently takes medication and controls his diet in order to manage the effects of type II diabetes mellitus, it is unclear from the record whether the Veteran requires restricted activity to control his diabetes mellitus.  The Veteran's representative identifies that the Veteran's most recent examination evaluating his type II diabetes mellitus was performed in 2009.  The Board interprets the representative's statements as an indication that the Veteran's diabetes mellitus disability may be worsening.  As such, the Board has no discretion and must remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his type II diabetes mellitus disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

The Board notes that the Veteran receives consistent care for his diabetes mellitus and PTSD disabilities.  The most recent examination evaluating the Veteran's diabetes mellitus was performed in 2009 and the most recent examination evaluating the Veteran's PTSD was performed in October 2009.  The Board notes that VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2012); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In addition, the VA's duty to assist includes the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, as this remand requests the association with the claims file of additional evidence regarding the Veteran's diabetes mellitus and PTSD disabilities and as the Veteran has not been afforded a VA medical examination in regard to his diabetes mellitus or PTSD in over three years, the Veteran must be afforded VA medical examinations regarding the severity of his diabetes mellitus and PTSD disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since April 2010.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Thereafter, schedule the Veteran for an examination to determine the current severity of the Veteran's type II diabetes mellitus.  The claims folder and a copy of this Remand must be made available to the examiner(s) who should indicate on the examination report that the folder was reviewed in conjunction with the examination. 

The examiner(s) should specifically address: 

a) whether the Veteran's diabetes mellitus requires insulin, restricted diet, and the regulation of occupational and recreational activities; 

b) whether the Veteran experiences episodes of ketoacidosis or hypoglycemic reactions.  If so, the examiner should note the number of hospitalizations per year or number of visits to a diabetic care provider required as a result of such episodes; and/or 

c) whether the Veteran's diabetes mellitus requires more than one daily injection of insulin or involves the progressive loss of weight and strength. 

The examiner should also evaluate and discuss the severity of all complications of diabetes mellitus that the Veteran experiences, to include, but not limited to, peripheral neuropathy. 

Lastly, the examiner should provide an opinion concerning the impact of the service-connected disability on the Veteran's ability to work.  In particular, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's service-connected type II diabetes mellitus renders him unemployable.

3.  Then afford the Veteran a VA psychiatric examination to determine the nature, extent and severity of his PTSD with dysthymic disorder.  The claims file must be made available to and reviewed by the examiner.  All tests deemed appropriate by the examiner should be performed.  The examiner is directed to report all pertinent findings and estimate the Veteran's global assessment of functioning (GAF) score and comment on the severity of any social and occupational impairment related to his psychiatric disability.  In providing this assessment, the examiner should consider and address the Veteran's competent account of psychiatric symptoms.  All findings and conclusions should must be supported with a complete rationale and set forth in a legible report.

Lastly, the examiner should provide an opinion concerning the impact of the service-connected PTSD with dysthymic disorder on the Veteran's ability to work.  In particular, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's service-connected PTSD with dysthymic disorder renders him unemployable.

4.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


